        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.9 Filed 02/06/19 Page 1 of 19

                                                                             EXHIBIT A
                                           STATE OF MICHIGAN
                      IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE



        ARTHUR MULLINS,

              Plaintiffs,                                         Case No.: 18-   -CD
                                                                  Hon. _ _ _ _ _ __
        v

        FORD MOTOR COMPANY;
        and BRIAN BUTCHER, an individual,
~
n::
w
_J
u             Defendants.
i:z
::J     JAMES B. RASOR (P43476)
0
u       ANDREW J. LAURILA (P78880)
w       Rasor Law Film, PLLC
z       Attorneys for Plaintiff
i       201 E. Fourth Street
        Royal Oak, MI 48067
        2481543-9000 II 2481543-9050 fax
        jbr@rasorlawfirm.com
        ajl@rasorlawfinn.com


                            PLAINTIFFS' COMPLAINT Al'<D JURY DEMAND

              There is no other civil action between these parties arising out of the same
w             transaction or occunence as alleged in this Complaint pending in this Court, nor
u
u..           has any such action been previously filed and dismissed or transferred after
u..           having been assigned to a judge, nor do I !mow of any other civil action, not
0
              between these parties, arising out of the same transaction or occurrence as alleged
>-
:?!           in this Complaint that is either pending or was previously filed and dismissed,
z             transferred or otherwise disposed of after having been assigned to a Judge in this
0             Court.
w
_J
u..                                     lsi Jmnes B. Rasor
0
                                      James B. Rasor (P43476)
u
C')
    •
m
.....
l!)
~

0
co•
~
         Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.10 Filed 02/06/19 Page 2 of 19
 L
 QJ




                 NOW COMES PLAINTIFF, ARTHUR MULLINS, by and through his attorneys, Rasor

         Law Firm, PLLC, and for his Complaint against Defendants, states as follows:

                                          GENERAL ALLEGATIONS

                                                     Parties

                 1.     At all relevant times, Plaintiff Arthur Mullins was a resident of the City of

         Detroit, County of Wayne, State of Michigan.

                 2.     Defendant .Ford Motor Company (hereinafter "FMC"), is a foreign corporation
~
n::
UJ       that conducts business in the County of Wayne and has its principal place of business in the City
_J
()
>-
f-
         of Dearborn, County of Wayne, State of Michigan.
z
:J               3.     Upon information and belief, Defendant Brian Butcher is a resident of Wayne
0
()
UJ        Colmty, State of Michigan, and is an agent of Defendant FMC.
z
~                4.     At all material times, PlaintiffMullius was an employee of Defendant FMC.

                 5.     This lawsuit arises out of events occurring within the City of Dearborn, County of

         Wayne, and State of Michigan.

                 6.     Tbis cause of actiou involves violations of Plaintiffs civil rights, as secured by

         the United States and Michigan Constitutions, and is brought pursuant to the Michigan Persons

UJ       with Disabilities Civil Rights Act ("PWDCRA"), Elliott-Larsen Civil Rights Act ("ELCRA"),
()
u...
u...     and the Family Medical Leave Act ("FMLA").
0
>-
:;:;             7.     Defendant FMC is an "employer" within the meaning of the PWDCRA, MCL
z
0         §37.120l(b), the Elliott-Larsen Civil Rights Act, M.C.L. § 37.220l(a), and the FMLA, 29 USC
UJ
-'
LL        §2611(4)(A)(i).
0
()
    .            8.     Defendant Brian Butcher is an "employer" within the meaning of the PWDCRA
"',...
())

1.[)
         and ELCRA as an "agent" of Defendant DTC, pursuant to MCL §37.120l(b); M.C.L. §

    .
~

0
OCl
~




                                                         2
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.11 Filed 02/06/19 Page 3 of 19




        37.2103(g); M.C.L. § 37.220l(a) and is an "employer" within the meaning the FMLA, 29 USC

        §2611(4)(A)(i).

               9.        The amount m controversy exceeds $25,000, exclusive of costs, interest, and

        attorney fees, and jurisdiction is otherwise proper within this jurisdiction of the Wayne County

        Circuit Court.

                                           Administrative Procedures

                I 0.     Plaintiff filed a charge of discrimination with the EEOC based on retaliation on
~
n::     February 14,2018.
lU
_J
u
>-              II.      Plaintiff filed a second charge of discrimination with the EEOC and concurrently
f-
z
::::l   Michigan Department of Civil Rights based on retaliation and disability discrimination on
0
u
lU      Febmary 20, 2018.
z
i              12.       Plaintiff has dismissed the federal claims relating to these charges of

        discrimination and subsequent right to sue letters.

                                    COMMON FACTUAL ALLEGATIONS

               13.       Plaintiff reasserts and re-alleges each and every allegation contained in

        paragraphs one through 12 of the General Allegations, as if fully set forth herein, paragraph by

lU      paragraph, word for word.
u
l.L.
l.L.           14.       Plaintiff began working as a Hi-Lo Driver for Defendant FMC in 2015 at FMC's
0
>-
:;:;    Dearborn Stamping Plant.
z
0               15.      On or around April 2017, Plaintiff filed a complaint with management regarding a
lU
_J

lL      coworker, Crystal Perry, because she was spreading sexually charged, yet false, nunors

        regarding Plaintiff and another employee within the plant.




                                                         3
         Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.12 Filed 02/06/19 Page 4 of 19
  L
  <lJ




                 16.    Plaintiff reported this malicious conduct, and ensuing hostile work environment,

         to Defendant FMC's labor relations, which included allegations pertaining to Defendant FMC's

         management at the plant.

                 17.    Despite Plaintiffs complaint, Perry remained working m close proximity to

         Plaintiff.

                 18.    Soon thereafter, Plaintiff was taken off his Hi-Lo position and placed in a less

         favorable position, which affected both his ability to work overtime and his end-of-year bonus.
::,:::
0::
w
_j
                 19.    Due to these continuing events and Defendant's failure to remedy the
()
>-
I-
         circumstances, Plaintiff called Defendant FMC's harassment hotline in or around May of 2017
z
::J      about both the continuing nature of Perry's harassment and about his position being changed.
0
()
w                20.    Plaintiff, who it was known to Defendant suffers from depression, took medical
z
i        leave (pursuant to FMLA) based on the workplace stress on or around May 9, 2017.

                 21.    Plaintiffrettrmed from stress leave on or around September 17, 2017.

                 22.    Upon Plaintiffs return, he was immediately placed in a position near Perry, which

         permitted the hostility to continue.

                 23.    Plaintiff again asked Labor Relations to move him away from Perry-a

w        reasonable request given the massive size of FMC's plant-yet it was to no avail.
()
u...
u...             24.    As Perry continued her hostile behavior towards Plaintiff, he took medical leave
0
>-
::;;!;   again based on stress beginning approximately that same week, which included submitting
z
0        paperwork to Defendant FMC from his physician identifying "major depression" as the root of
w
_j

lL       the leave.
0
()               25.    Plaintiffrettrrned from medical leave for the second time on or around January 25,
(") '
m
r--      2018.
1.[)
~

0
    '
"'
~




                                                         4
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.13 Filed 02/06/19 Page 5 of 19




                26.     Despite his repeated request to be moved and/or placed away from Peny, upon his

        return he was placed even closer to her work-wise.

                27.     Plaintiff went to Labor Relations during the week of January 25, 2018,

        specifically to Defendant Butcher, a labor relations representative who had involvement before
co
        with Plaintiffs complaints, and requested he be moved away from Peny.

                28.     Around that same time, Butcher came down to the plant's floor and informed

        Plaintiff they would move him to the other side of the facility, more than a mile away.
~
cr:             29.     However, Defendants only moved Plaintiff for one day; the following day, he was
w
_j
0
        again positioned near Perry.
i'=
z
::J             30.     Because he again had moved back near Perry, and she continued to create a
0
0
w       hostile work environment, Plaintiff met with Butcher on or around February 2, 2018, wherein he
z
i       reported his concerns with being placed near Peny and Defendant's failure to rectify the

        situation.

                31.     During this conversation with Defendant Butcher, where Plaintiff only desired to

        make a formal complaint in writing, Butcher repeatedly requested Plaintiff to sign a statement

        that was neither true nor in Plaintiffs words, even going so far as threatening Plaintiff with

w       discipline if he did not sign it.
0
u...
u...            32.     Because Plaintiff believed the statement to be false he refused to sign it.
0
>-              33.     As Plaintiff refused to sign, Defendant Butcher began yelling and accusmg
~
z
0       Plaintiff of telling him, "fuck you bitch;" something Plaintiff did not say.
w
_j

u...            34.     Plaintiff was suspended without pay for two weeks at the direction of Defendant
0
0       Butcher for making threats and "inappropriate behavior."
M
    •
())
t'-
l()


    .
~

0
00
~




                                                          5
         Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.14 Filed 02/06/19 Page 6 of 19




                35.     Plaintiff filed his initial charge of discrimination on February 14, 2018, wherein

         he identified the harassing behavior from Perry, that labor relations had failed to rectify his

         hostile situation, and that a "Labor Relations Manager" (i.e. Butcher) improperly suspended him.

                36.     When Plaintiffs suspension was scheduled to end on February 16, 2018,
co
         Defendant Butcher ordered Plaintiff to undergo a "fit for duty" exam.

                37.     When Plaintiff arrived at this fit for duty exam, the nurse at Defendant FMC's

         facility requested him to sigu a document pennitti..ng Defendant FMC to conduct a psychiatric
:><::
ll::
UJ       evaluation; yet there was no reason provided for such a unique examination.
...J
()
>-
1-
                38.     While still suspended, Plaintiff received a letter from Defendant FMC Labor
z
:J       Relations, instructing him to complete an Independent Medical Evaluation, which entailed a
0
()
w        psychiatric evaluation.
z
~               39.     On approximately March 13,2018, Plaintiff completed the psychiatric evaluation,
$:
         to which he was informed from his union representative that he passed; but no representative of

         Defendant FMC and/or Labor Relations notified or contacted him concerning the results.

                40.     Because Plaintiff was never notified and/or informed of his test result, his

         suspension effectively continued.

w               41.     Plaintiff received a letter in June 2018 informing him that his "return to work"
()
IJ..
IJ..     date would be on May 15,2018.
0
>-              42.     When Plaintiff called Defendant FMC upon receipt of this letter, he was informed
2
z
0        that his effective termination instead occurred on May 12, 2018.
w
...J
u...
                              COUNT I- HOSTILE WORK ENVIRONMENT
0
()                             SEXUAL HARASSMENT- VIOLATION OF
M
    •                         THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,
00
......                       M.C.L. § 37.2101 et seq. AS TO ALL DEFENDANTS
l()
~

0
co•
~




                                                         6
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.15 Filed 02/06/19 Page 7 of 19




               43.     Plaintiff hereby reasserts and re-alleges each and every allegation contained in

        paragraphs 1 through 42, as if fully set forth herein.

               44.     The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq. prohibits

        discrimination against any individual with respect to employment, compensation, or a term,

        condition, or privilege of employment because of sex.

               45.     The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2103(i) permits a claim that

        "Discrimination because of sex includes sexual harassment. Sexual harassment means
~
0::
w       unwelcome sexual advances, requests for sexual favors, and other verbal or physical conduct or
_J
()
        communication of a sexual nature" where "[t]he conduct or communication has the purpose or
i'=
z
:::J    effect of substantially interfering with au individual's employment, public accommodations or
0
()
w       public services, education, or housing, or creating an intimidating, hostile, or offensive
z
~       employment, public accommodations, public services, educational, or housing environment."
s:
               46.     At all material times, Plaintiff was an employee of Defendants, covered by and

        within the meaning of the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

               47.     Plaintiff is a male and a member of a protected class under the Elliott-Larsen Civil

        Rights Act, M.C.L. § 37.2101 et seq.

w              48.     As employers within the meaning of the Elliott-Larsen Civil Rights Act, M.C.L. §
()
u...
u...    37.2101 et seq., Defendants owed Plaintiff a duty not to discriminate against and/or harass him
0
>-      and/or permit harassment with respect to employment, promotional opportunities, compensation
~
z
0       or other conditions or privileges of employment on the basis of sex.
w
_J

u...           49.     The CO!lllllents and conduct Plaintiff suffered from his coworker, Krystal Peny,
0
()      was explicitly sexual in nature, involved Plaintiffs sexual relationship with a different coworker,
  '
"'
())
.....
1.{)
        and was repeatedly reported by Plaintiff to Defendants, albeit unavailingly .
~

0
00'
,-
                                                          7
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.16 Filed 02/06/19 Page 8 of 19




               50.     Defendants by their agents, representatives, and/or employees, were predisposed

        to permit discrimination and harassment on the basis of Plaintiffs sex and acted in accordance

        with that predisposition.

               51.     While employed by Defendants, Plaintiff was constantly and repeatedly subjected

        to conduct sexual in nature from his coworker, Crystal Perry, and this harassment was ratified by

        and through Defendants, their agents, servants and/or employees, and said acts being made

        unlawful by the Elliott-Larsen Civil Rights Act, M.C.L § 37.2101 et seq.
~
a::            52.     Defendants, by and through their agents, servants and/or employees intentionally
LU
_J
u
>-      violated the ELCRA by the following acts:
I-
z
:::)                   a.      Discriminating against Plaintiff with respect to employment,
0                      compensation, or a term, condition or privilege of employment, because of
u
LU                     sex;
z                      b.      Limiting, segregating, or classifying Plaintiff in a way which
~                      deprived or tended to deprive Plaintiff of an employment opportunity or
:5:                    otherwise adversely affecting the status of Plaintiffs employment because
                       of sex;
                       c.      Segregating, classifying or otherwise discriminating against
                       Plaintiff on the basis of his sex with respect to a term, condition or
                       privilege of employment;
                       d.      Creating and permitting an unbearable work environment based on
                       threats, offensive comments that were sexual in nature, and outrageous
                       conduct on the basis of Plaintiffs sex;
                       e.      Failing to provide a work environment free from
LU                     discriminatory/harassing conduct of a sexual nature;
u                      f       Failing to take remedial actions upon notice of the harassing
LL.
LL.                    treatment
0
>-
:;'!;
z              53.     The disparate, harassing and less favorable treatment to which Plaintiff
0
LU
_J
        experienced and reported to Defendants while employed came both from his coworker, Crystal
LL.
        Perry, management and supervisory personneL
0
u
M
  .
en
I'-
m
~

0
  .
OCl
~




                                                       8
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.17 Filed 02/06/19 Page 9 of 19




                54.     Plaintiff was subjected to harassing treatment in whole or in part because of his

        sex, and such treatment was sufficiently severe and pervasive such that Plaintiff was subjected to

        a hostile work, environment that was sexual in nature on the basis of Plaintiff's sex.

                55.     Due to the harassing and continuous nature of Plaintiff's harasser's conduct, he

        was unable to perfonn his job duties because of the always present abusive, hostile environment,

        fear of retaliation, further harassing conduct from Perry, and Defendants' failure to remedy the

        situation.
::.::
0:::
LlJ             56.     The harassment also negatively affected Plaintiff so much so he was unable to
....J
0
        perform his job in that Plaintiff on multiple instances took FMLA leave based on stress and
~
z
:::J    depression.
0
0
LlJ             57.     Plaintiff felt uncomfortable, fearful, and physically and emotionally violated by
z
i       Perry's offensive, threatening conduct of sexual nature towards him.

                58.     Defendants have a policy or pattern of practice that encourages management or

        supervisory personnel to fail to take prompt and corrective action upon notice of harassing

        conduct and/or that tolerates the disparate, harassing, less favorable treatment of harassed

        employees by other employees.

LlJ             59.     Defendants have a policy or pattern of practice that encourages management or
0
IJ..
u..     supervisory personnel to look the other-way or actively encourage disparate, harassing aud less
0
>-      favorable treatment of protected employees.
:i!
z
0               60.     Defendants tolerated and looked the other-way to disparate, harassing, less
LlJ
....J
u..     favorable treatment of Plaintiff by Plaintiffs coworker, Crystal Perry, and supervisory personnel
0
0       Plaintiff reported this conduct to.
M
    •
(j)
1'-
L()
~

0
    •
"'
~




                                                         9
           Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.18 Filed 02/06/19 Page 10 of 19




                    6!_    Defendants had no legitimate business reason for their actions, in violation of the

            Elliott-Larsen Civil Rights Act, M.C.L § 37.2101 et seq., which specifically prohibits

            discrimination/harassment against any person regarding employment and/or the terms of

            employment on the basis of sex.

                   62.     Defendants and their agents, servants and/or employees' actions were intentional,

            with reckless indifference to Plaintiffs rights and sensibilities.

                    63.    By failing to take prompt and effective remedial actions but instead forcing
~
0::
UJ          Plaintiff to remain in close proximity with the same discriminator/harasser and pennitting Perry
_J
(.)
>-          to continue to harass Plaintiff, Defendants have in effect condoned, ratified, and/or authorized
I-
z
::J         harassment against Plaintiff
0
(.)
UJ                 64.     As a direct and proximate result of Defendants' unlawful actions against Plaintiff
z
~           as described herein, which constitute a hostile work environment, Plaintiff has suffered injuries
$:
            and damages, including, but not limited to, potential loss of earnings and eaming capacity, loss

            of career opportunities, loss of reputation and esteem in the community, mental and emotional

            distress, and loss of the ordinary pleasures oflife.

                   65.     Pursuant to the Elliott-Larsen Civil Rights Act, M.C.L § 37.2101 et seq.,

UJ          Defendants are liable to Plaintiff for all damages allowed under state law. To the extent that the
(.)
u..
u..         damages allowable and/or recoverable are deemed insufficient to fully compensate Plaintiff
0
>-          and/or to punish or deter the Defendants, this Court must order additional damages to be allowed
2
z
0           so as to satisfy any and all such inadequacies. The conduct of Defendant was and remains
UJ
_J

u..         extreme and outrageous subjecting Defendants to excess damages.
0
(.)                WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against
    '
"'m.....
LO
            Defendants in an amount in excess of $25,000.00, together with interest, costs, and reasonable
~

a  .
"'
~




                                                              10
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.19 Filed 02/06/19 Page 11 of 19




         attorney fees, and grant further such relief as this Court deems fair and just under the

         circumstances.

                               COUNT II -RETALIATION IN VIOLATION OF
                                THE ELLIOTT -LARSEN CIVIL RIGHTS ACT,
                               M.C.L. § 37.2101 et seq. AS TO ALL DEFENDANTS

                 66.      Plaintiff hereby restate and re-allege the allegations contained in paragraphs 1

         through 65 above, as though fully set forth herein.

                 67.      The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq. prohibits retaliation
:>::
a:::
lU       against any individual because that person has opposed a violation of this act, or because the
_J
()
         person has made a charge, filed a complaint, testified, assisted, or participated in any
iz'::
::::>    investigation ... under this act.
0
()
lU               68.      At all material times, Plaintiff is and has been an employee of Defendants covered
z
~        by and within the meaning of the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.
s:
                 69.      As employers within the meaning of the Elliott-Larsen Civil Rights Act, M.C.L. §

         37.2101 et seq., Defendants owed Plaintiff a duty not to retaliate against him with respect to his

         employment, promotional opportunities, compensation, post-termination rights, or other

         conditions or privileges of employment on the basis of reporting harassment and discrimination.

lU               70.      Complaining about, reporting, and/or opposing gender discriminatory harassment
()
Ll...
Ll...    and treatment, or gender discriminatory policies or patterns of practice is a statutorily protected
0
>-       activity under the Elliott-Larsen Civil Rights Act, M.C.L. § 3 7.2101 et seq.
::?!
z
0               71.       Plaintiff engaged in conduct protected under the Elliott-Larsen Civil Rights Act,
lU
_J

Ll...    M.C.L. § 37.2101 et seq., including, but not limited to, complaining of, reporting, and/or

         opposing the discriminatory and harassing conduct of the agents, servants, and/or employees of

         Defendants.



                                                          11
       Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.20 Filed 02/06/19 Page 12 of 19




                72.     The first time Plaintiff complained of and/or opposed harassing conduct by his

        coworker was on or around April of2017.

                73.     The last time that Plaintiff complained of and/or opposed harassing conduct by his

        coworker was on or around February 2, 2018.
co
                74.     Defendants had knowledge of Plaintiffs complaints and protected activities as set

        forth in the preceding paragraphs.

                75.     Defendants by and through their agents, servants, and/or employees, subsequently
~
cr:
w
_J
        took adverse, retaliatory action against Plaintiff including, but not limited to, denying Plaintiff
u
>-
I-
        conditions, terms, opportunities, and privileges provided to other employees of Defendant,
z
:::>    isolating Plaintiff, and/or making or permitting Plaintiffs work environment to remain
0
u
w       lmbearable culminating in various medical absences and his termination.
z
?:(             76.    Plaintiff was subjected to continual harassment and other retaliatory acts by
s
        Defendants and their agents, servants and/or employees in retaliation for his opposition to civil

        rights violations and having complained about the harassment described herein, in violation of

        the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

                77.    Defendants and their agents, servants and/or employees' actions were intentional,

w       with reckless indifference to Plaintiffs rights and sensibilities.
u
u..
IJ..           78.     As a direct and proximate result of Defendants' unlawful actions and retaliations
0
>-      against Plaintiff as described herein, Plaintiff has suffered injuries and damages, including, but
::!!
z
0      not limited to, potential loss of earnings and earning capacity, loss of career opportunities, loss of
w
_J
lL     reputation and esteem in the community, mental and emotional distress, and loss of the ordinary
0
u      pleasures oflife.
M'
())
f'-
l{)
~

0
 .
co
~




                                                          12
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.21 Filed 02/06/19 Page 13 of 19




                 WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against

         Defendants in an amount in excess of $25,000.00, together with interest, costs, and reasonable

         attorney fees, and grant further such relief as this Court deems fair and just under the

         circmnstances.

                                        COUNT III
                    VIOLATION OF M.C.L. § 37.1101, et seq., THE MICHIGAN
              PERSONS WITH DISABILITIES CIVIL RIGHTS ACT- DISCRIMINATION
                                AS TO ALL DEFENDANTS'

~                79.      Plaintiff reasserts and re-alleges each and every allegation contained m
0::
LLI
_J
0        paragraphs I through 78, as if fully set forth herein.
>-
f-
z                80.      The Michigan Persons with Disabilities Civil Rights Act, M.C.L. § 37.1101 et
::>
0
0        seq., ("PWDCRA") prohibits the discharge or othetwise discrimination against an individual
LLI
z        with respect to compensation or the tenns, conditions, or privileges of employment, because of a
i        disability or genetic infotmation that is unrelated to the individual's ability to perform the duties

         of a particular job or position.

                 81.      At all relevant times, Plaintiff was a qualified individual with a disability within

         the meanmg of the PWDCRA.                Specifically, Plaintiff suffers from depression, which

         substantially limits one or more of his major life activities, Defendants have a record of the
LLI
0
IJ..     impairment, and/or Defendants regarded Plaintiff as having such an impairment.
IJ..
0
                 82.      Plaintiffs depression limited, and/or were regarded as limiting, the substantial
>-
2
z        major life activities of thinking, concentrating, decision-making, sleeping, caring for himself, and
0
LLI      working.
_J
ll.
                 83.      Plaintiff is qualified for the position and could perform the essential job duties of
0
0
  '
(")      his position with Defendant FMC with or without a reasonable accommodation.
())
,..._
l()
~·

9
OCl
~




                                                           13
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.22 Filed 02/06/19 Page 14 of 19




                 84.      Plaintiffs disability was unrelated to Plaintiffs ability to perform his duties and

         essential functions.

                 85.      Defendants' ordered Plaintiff to undergo a psychiatric IME, which under

         infonnation and belief arose from Defendants' discriminatory perceptions and/or beliefs

         regarding Plaintiffs depression and/or mental state.

                 86.      Defendants violated the PWDCRA when they discriminated against Plaintiff

         based on his disability by failing to accommodate his reasonable requests for an accommodation
;,::
0:::
w        and terminating Plaintiffs employment for the same.
...J
0
>-
I-
                 87.      Defendants treated Plaintiff, because of his disability, more harshly than it treated
z
::::>    other similarly-situated employees for the same conduct.
0
0
w                88.      Plaintiff is under the information and belief that Defendants, through their agents,
z
i        representatives, and employees, treated Plaintiff differently from similarly situated employees, in

         the tenns and conditions of his employment, based upon the unlawful, stereotypical, generalized

         consideration of Plaintiffs disability.

                 89.      Defendants' actions were intentional and in disregard of Plaintiffs rights and

         sensibilities.

w                90.      Defendants failed to make good faith efforts to establish and enforce policies to
0
u..
lL       prevent illegal discrimination against its employees, including disability discrimination.
0
>-               91.      Defendants failed to properly train or otherwise inform its supervisors and
::2
z
0        employees concerning their duties and obligations under the civil rights laws, including the
w
...J
lL       PWDCRA.
0
0                92.      As a direct and proximate result of Defendants' unlawful action, Plaintiff has
M'
())
.....    sustained injuries and damages, including, but not limited to: potential loss of earning capacity,
LO
~

0
ro'
~




                                                           14
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.23 Filed 02/06/19 Page 15 of 19




         loss of career and employment opportunities, loss of employee benefits, humiliation and

         embarrassment, mental and emotional distress, and loss of everyday pleasures of everyday life.

                 93.     Pursuant to the PWDCRA, Defendants are liable to Plaintiff for all damages

         allowed under state law.      To the extent that the damages allowable and/or recoverable are
co
         deemed insufficient to fully compensate Plaintiff and/or to punish or deter the Defendants, this

         Court must order additional damages to be allowed so as to satisfy any and all such inadequacies.

                 WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment
~
0::
w        in his favor and against Defendants, jointly and severally, in an amount in excess of $25,000.00,
...J
u
         plus costs, interest, and attorney fees so wrongfully incurred, as the Court deems just.
~
z
:J                           COUNT IV -RETALIATION- VIOLATION OF
0
u                        THE PERSON WITH DISABILITIES CIVIL RIGHTS ACT,
w                           M.C.L. § 37.1101 et seq. AS TO ALL DEFENDANTS
z
~                94.     Plaintiff hereby restate and re-allege the allegations contained in paragraphs I
s:
         through 93 above, as though fully set forth herein.

                 95.     The Michigan Persons with Disabilities Civil Rights Act, M.C.L. § 37.1602(a)

         ("PWDCRA") prohibits retaliation against any individual because that person has opposed a

         violation of this act, or because the person has made a charge, filed a complaint, testified,

w        assisted, or participated in any investigation ... under this act.
u
1.1,.
1.1,.            96.     At all material times, Plaintiff is and has been an employee of Defendants covered
0
>-       by and within the meaning of the PWDCRA.
:2'
z
0                97.     As employers within the meaning of the PWDCRA, Defendants owed Plaintiff a
lLI
...J
lL       duty not to retaliate against Plaintiff with respect to his employment, promotional opportunities,
0
u'       compensation, post-termination rights, or other conditions or privileges of employment on the
M
())
.....    basis of reporting harassment and discrimination .
1.0

    .
~

0
OCl
r•


                                                            15
         Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.24 Filed 02/06/19 Page 16 of 19




                  98.     Filing a charge of discrimination ts protected activity for purposes of the

          PWDCRA.

                  99.     Plaintiff engaged in conduct protected under the PWDCRA when he filed a

          charge of disability discrimination with the EEOC and concurrently with the Michigan
co
          Department of Civil Rights citing "disability" on February 20,2018.

                  100.    Defendants had knowledge of Plaintiffs complaints and protected activities as set

          forth in the preceding paragraphs.
""a::w            101.    Defendants by and through their agents, servants, and/or employees, subsequently
....J
0
r:z       took adverse, retaliatory action against Plaintiff including, but not limited to, denying Plaintiff

::J       conditions, terms, opportunities, and privileges provided to other employees of Defendant,
0
0
w         isolating Plaintiff, and/or terminating him.
z
i                 I 02.   Plaintiff was subjected to retaliatory acts by Defendants and their agents, servants

          and/or employees in retaliation for his filing a charge of discrimination.

                  103.    Defendants and their agents, servants and/or employees' actions were intentional,

          with reckless indifference to Plaintiffs rights and sensibilities.

                  104.    As a direct and proximate result of Defendants' unlawful actions and retaliations

w         against Plaintiff as described herein, Plaintiff has suffered injuries and damages, including, but
0
u..
u..      not limited to, potential loss of earnings and earning capacity, loss of career opportunities, loss of
0
>-        reputation and esteem in the community, mental and emotional distress, and loss of the ordinary
:2'
z
0         pleasures oflife.
w
....J
lL               WHEREFORE, Plaintiff Arthur Mullins respectfully requests that this Court enter a
0
0        judgment against Defendants in an amount in excess of $25,000.00, together with interest, costs,
M'
())

""
1.0
~

0
co'
~




                                                            16
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.25 Filed 02/06/19 Page 17 of 19




         and reasonable attorney fees, and grant further such relief as this Couti deems fair and just tmder

         the circumstances.

                                    COUNT V- FMLA DISCRIMINATION
                              29 U.S.C. § 2601, et seq. AS TO ALL DEFENDANTS

                 105.   Plaintiff hereby restate and re-allege the allegations contained in paragraphs I

         through I 04 above, as though fully set forth herein.

                 106.   Pursuant to 29 U.S. C. § 2615(a)(2), it is unlawful "for any employer to discharge
::;::    or in any other manner discriminate against any individual for opposing any practice made
cr:
w
...J
u        unlawful by this subchapter."
>-
f-
z                107.   Plaintiff requested and was granted FMLA on a series of occasions making him a
:J
0
u        person entitled to protection and an eligible employee under the FMLA.
w
z                108.   Taking FMLA leave is a protected activity under the FMLA's discrimination
i        prong and Defendants were aware of Plaintiffs intermittent FMLA.

                 109.   Plaintiffs repeated FMLA leave during the course of his employment,

         specifically beginning with the hostile treatment he suffered and Defendant refused to rectify,

         arose out of his depression and ensuing stress from the hostile work environment.

                 110.   Following Plaintiffs last FMLA request, which ended on approximately January
w
u        25, 2018, Plaintiff was thereafter subject to adverse employment actions, including but not
u...
u...
0
         limited to being required to undergo psychiatric evaluations and his termination.
>-
:2
z                Ill.   There is a causal connection between Plaintiffs FMLA protected conduct and the
0
w        adverse employment actions .
...J
u..
                 112.   Defendants' stated reason for tenninating Plaintiff was m fact a pretext for
0
u
    '    discrimination based on Plaintiffs FMLA leave.
"'
())
1'-
LO
~

0
    •
""
~




                                                          17
          Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.26 Filed 02/06/19 Page 18 of 19




                   113.     Defendants attached negative consequences to Plaintiffs FMLA leave time by

           making him undergo psychiatric evaluations to return to work following his FMLA leave for

           depression: a psychological disorder. 29 CFR 825.220(c).

                   114.     Defendants' conduct here in discriminatorily terminating Plaintiff was willful and

           done with reckless disregard of the law depriving Plaintiff of employment for utilizing his lawful

           protected FMLA leave.

                   115.     As a direct and proximate result of Defendants' unlawful actions and retaliations
~
0::
l.l.l      against Plaintiff as described herein, Plaintiff has suffered injuries and damages, including, but
.....J
()
>-         not limited to, potential loss of earnings and earning capacity, loss of career opporhmities, loss of
f-
z
::J        reputation and esteem in the community, mental and emotional distress, and liquidated damages
0
()
l.l.l      pursuant to 29 U.S.C. § 2617.
z
i                 WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against

           Defendants in an amount in excess of $75,000.00, together with interest, costs, and reasonable

           attorney fees, and grant further such relief as this Court deems fair and just under the

           circumstances.



l.l.l                                                            Respectfully submitted,
()
u..
u..                                                                Is/ James B. Rasor
0
                                                                 James B. Rasor (P43476)
>-                                                               Attorney for Plaintiff
~
z                                                                RASOR LAW FIRl\11, PLLC
0                                                                201 East Fourth Street
l.l.l                                                            Royal Oak, Michigan 48067
.....J
u..                                                              (248) 543-9000
           Date: December 13, 2018                               jbr@rasorlawfirm.com
0
()
    '
"'.....
Gl
1.{)
~

0
    '
"'
~




                                                            18
        Case 4:19-cv-10372-MFL-APP ECF No. 1-2, PageID.27 Filed 02/06/19 Page 19 of 19




                                               STATE OF MICHIGAN

                        IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE



         ARTHUR MULLINS,

                Plaintiffs,                                           Case No.: 18- -CD
                                                                      Hon. _ _ _ _ __
         v

         FORD MOTOR COMPANY;
         and BRlAN BUTCHER, an individual,


                Defendants.


         JAMES B. RASOR (P43476)
         ANDREW J. LAURlLA (P78880)
         Rasor Law Firm, PLLC
         Attorneys for Plaintiff
         201 E. Fourth Street
         Royal Oak, MI 48067
         2481543-9000 II 2481543-9050 fax
         jbr@rasorlawfirm. com
         ajl@rasorlawfirm.com




                                          DEMAND FOR JURY TRIAL
w
u               NOW COME Plaintiff, by and through his attorneys, RAsoR LAw FIRM, PLLC, and
u..
u..
0        hereby respectfully requests trial by jury in the above captioned matter.
>-
::2
z                                                             Respectfully submitted,
0
w
_.J
                                                                Is/ James B. Rasor
u..                                                           James B. Rasor (P43476)
                                                              Attorney for Plaintiff
0
u                                                             RASOR LAW FIRM, PLLC
(")
    •                                                         201 East Fourth Street
Ol
t--                                                           Royal Oak, Michigan 48067
lf)
                                                              (248) 543-9000
~

0
 .       Date: December 13,2018                               jbr@rasorlawfirm.com
"'
~




                                                         19
